Citation Nr: 0837300	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  03-34 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to 
February 2000.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In his November 2003 substantive appeal, the veteran 
requested a hearing before a member of the Board.  In 
December 2005, the veteran canceled a scheduled hearing.  
Therefore, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(e) (2007).  

In March 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
afford the veteran a VA examination and to address due 
process concerns.  Those matters completed, the matter has 
properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

At the time of the March 2007 Remand, the veteran had 
perfected appeals to the Board of denials of claims for 
service connection for hypertension and migraine headaches.  
In May 2008, the AMC granted service connection for migraine 
headaches and hypertension, satisfying the appeal.  See 
Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  No other 
issue is before the Board at this time.


FINDING OF FACT

The veteran's current bilateral knee disorder did not have 
onset during active service, is not etiologically related to 
active service, and any arthritis of the veteran's knees did 
not manifest within one year of separation from active 
service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently suffers from a 
bilateral knee disorder as the result of marching and running 
during service.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service treatment records are absent for any report of 
symptoms involving the veteran's knees.  These records 
contain numerous reports of symptoms involving the veteran's 
feet, back, and shins, including references to physical 
stresses.  In October 1999, the veteran underwent a medical 
examination to determine whether his service should be 
terminated due to his pes planus.  A report of that medical 
examination lists a normal clinical evaluation of the 
veteran's lower extremities, other than his feet.  The report 
also contains a summary of the veteran's defects and 
diagnoses which lists plantar fasciitis with bilateral pes 
planus, middle and low back pain, tension headaches by 
history, and rule out hypertension.  There is no mention of 
knee symptoms or a knee disorder.  

In an associated report of medical history, the veteran 
indicated that his past and current medical history did not 
include swollen or painful joints, arthritis, rheumatism, 
bursitis, or trick or locked knee, providing evidence against 
his own claim.   

These service treatment records, given the detail and the 
reports of other musculoskeletal symptoms, are particularly 
probative of a finding that the veteran did not have a knee 
disorder during service or any symptoms of his knees during 
service.  Had the veteran suffered symptoms involving his 
knees during service, it is highly likely that he would have 
reported those symptoms along with the symptoms of his back, 
shins, and feet.  

Upon release from active service in January 2000, the veteran 
filed his current claim for service connection for a 
bilateral knee disorder, stating that his knees were going 
bad.  

Most of the post-service medical treatment records are from 
treatment by VA.  September 2001 clinical notes contain the 
first report (in a clinical setting) of knee symptoms.  Those 
notes state that the veteran reported bilateral knee pain 
since late 1999 and that the pain was related to his duties 
during active service.  He also reported that he did not 
recall a specific single event leading to his knee pain.  X-
rays showed narrowing of the patellofemoral articulations, 
bilaterally, with no other abnormality.  

November 2001 treatment notes recorded the veteran's report 
of knee pain and that his knees give out.  Objectively, the 
veteran was positive for crepitus bilaterally, negative for 
laxity, and had mild medial swelling bilaterally.  February 
2002 treatment notes include the veteran's report that his 
knee pain had been of gradual onset with "road marches."  

Objective findings were negative but the clinician provided 
an impression of Osgood-Schlatters disease of the bilateral 
knees.  December 2005 treatment notes include the veteran's 
report that he had knee pain during military service, was 
treated for the pain, and that the pain had gone away but had 
now returned.  A report of a March 2006 x-ray of the 
veteran's knees revealed mild to moderate bilateral 
degenerative changes and mild effusion.  

Also of record is a report from Drew Medical Inc of a 
September 2006 magnetic resonance imaging study (MRI) of the 
veteran's right knee.  The MRI revealed a tiny popliteal cyst 
but otherwise the veteran's right knee was within normal 
limits.  

In March 2008, the veteran underwent a VA Joints examination 
of his knees.  The examiner indicated that he had reviewed 
the veteran's claims file.  Physical examination revealed an 
antalgic gait, essentially normal range of motion of each 
knee, no arthritis, and that the veteran did not have bumps 
on his knees consistent with Osgood-Schlatters disease.  X-
rays of the veteran's knees were normal.  A diagnosis was 
rendered of bilateral patellar tendonitis.  

The clinician who examined the veteran in March 2008 opined 
that is less likely than not that the veteran's bilateral 
patellar tendonitis was caused by or the result of his 
service.  As a rationale for this medical opinion, the 
examiner stated that the there is no evidence that the 
veteran sought treatment for a knee disorder during service.  
The Board finds that this medical opinion is entitled to 
great probative weight. 

In a September 2008 statement, the veteran, through his 
representative, contended that running and marching during 
service contributed to his bilateral knee disorder.  This 
contention amounts to a medical opinion of which the veteran, 
a layperson, has not demonstrated he is competent to 
provide.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder). 

The Board recognizes that laypersons are competent to provide 
opinions as to some "quasi" medical questions.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Where a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007)

Jandreau and Barr indicate that the complexity of a quasi 
medical question is an important factor in determining 
whether lay evidence is competent to address the question.  
The etiology of the veteran's current knee disorder is a 
complex question.  Therefore, the veteran's opinion as to the 
etiology of his current bilateral knee disorder is not 
competent evidence.  

This is not to say that the veteran is incompetent to report 
his symptoms or to report when he first experienced those 
symptoms.  Lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In cases 
involving reports of observable symptoms, the Board is within 
its province to weigh that veteran's competent statements and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Board has weighed the veteran's reports that he 
suffered knee symptoms during service against the evidence 
provided by the service treatment records.  As stated above, 
service treatment records contain highly detailed and 
consistent reports of shin, feet, and low back pain, 
including reports in connection with physical activity; these 
records are therefore highly probative of what symptoms the 
veteran experienced during service.  The absence of in- 
service reports of knee symptoms is evidence that the veteran 
did not have such symptoms during service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  

Furthermore, there is no inherent or obvious bias in the 
veteran's reports of symptoms recorded in the service 
treatment records.  Indeed, as the veteran's foot pain led to 
his separation from active service, there is no basis for 
believing that had he suffered from knee pain during service 
he would not have reported the knee pain or that the medical 
staff would not have pursued treatment for knee pain as they 
did for his other reported pain.  This further adds to the 
weight of those records.  

In contrast, the veteran, as the claimant, has an interest in 
the outcome of his claim.  That interest affects his 
credibility, and hence, the probative value of his report of 
in-service knee pain.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) for the holding that while interest in the 
outcome of a proceeding "may affect the credibility of 
testimony, it does not affect competency to testify").  

For these reasons, as between the veteran's reports that he 
suffered symptoms of his knees during service and the lack of 
any such reports during service, the Board finds more 
probative the service treatment records.  

Although there are MRI findings of degenerative changes of 
the veteran's knees, those findings are not until September 
2006, more than one year after separation from active 
service.  Therefore, the presumptive provisions for chronic 
disease are not for application.  

In summary, the preponderance of the evidence is against the 
veteran's claims.  Of particular significance are the service 
treatment records and the medical opinion of the clinician 
who examined the veteran in March 2008.  Hence, the appeal 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The RO in Nashville, Tennessee initially denied the veteran's 
claim in a March 2000 rating decision on the basis that the 
claim was not well grounded.  Pursuant to Section 7 of the 
VCAA, the RO in St. Petersburg, Florida readjudicated his 
claim for service connection for a bilateral knee disorder in 
a rating decision dated in May 2002.  Section 7 of the VCAA 
provides that claims filed prior November 2000 that had been 
denied or dismissed on the basis of not being well grounded, 
and had not yet become final, could be readjudicated as if 
the denial or dismissal had not been made.  106 P.L. 475, 114 
Stat. 2096 (2000).  Hence, the May 2002 rating decision was 
the initial adjudication of the veteran's claim.  

Here, the VCAA duty to notify was mostly satisfied by way of 
a letter sent to the veteran in March 2002 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  That letter informed the 
veteran of the evidence necessary to substantiate his claim 
for service connection for a bilateral knee disorder and of 
the veteran's and VA's respective duties in obtaining 
evidence.  However, that letter did not inform the veteran as 
to how VA assigns disability ratings and effective dates.  
Therefore, the duty to notify with regard to assignment of 
disability ratings and effective dates was not satisfied 
prior to the initial unfavorable decision on the claim by the 
RO.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in March 2007.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim as to establishment of service connection, assignment 
of a disability rating, and assignment of an effective date.  
Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
Supplemental Statement of the Case issued in May 2008, after 
the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA treatment records.  The veteran submitted 
relevant evidence from Drew Medical Inc.  An appropriate VA 
medical examination was afforded the veteran in March 2008 
and a medical opinion was provided.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


